Court of Appeals
of the State of Georgia

                                          ATLANTA,____________________
                                                   December 05, 2016

The Court of Appeals hereby passes the following order:

A16A2044. JARED MEYER et al. v. STATE OF GEORGIA, EX REL. TRACY
    G. LAWSON, DISTRICT ATTORNEY FOR THE CLAYTON COUNTY
    JUDICIAL CIRCUIT.

       The plaintiff, the State of Georgia ex rel. Tracy G. Lawson, filed a complaint for
relief and notice of seizure under the Georgia Racketeer Influenced and Corrupt
Organizations Act against the defendants, Jared Meyer, US Recycle of Georgia, LLC,
and US Recycle Group Consulting, LLC.1 Meyer and US Recycle of Georgia, LLC
filed answers 64 days after being served.2 The plaintiff then filed motions for default
judgment against Meyer and US Recycle of Georgia, LLC, which the trial court
granted.3 Meyer and US Recycle of Georgia, LLC subsequently filed a demand for a
jury trial on the issue of damages. The trial court ultimately denied the request for a
jury trial, finding there was no issue concerning monetary damages and the default
judgments constituted final judgments on the issue of forfeiture. Meyer and US
Recycle of Georgia, LLC then filed this direct appeal. The plaintiff has moved to
dismiss this appeal for lack of jurisdiction.
       “In a case involving multiple parties or multiple claims, a decision adjudicating
fewer than all the claims or the rights and liabilities of less than all the parties is not a


       1
        US Recycle of Georgia, LLC and US Recycle Group Consulting, LLC were
served through the same registered agent.
       2
           US Recycle Group Consulting, LLC did not file an answer.
       3
        The plaintiff did not seek a default judgment against US Recycle Group
Consulting, LLC.
final judgment.” Shoenthal v. Shoenthal, 333 Ga. App. 729, 729 (776 SE2d 663)
(2015) (punctuation omitted). “In such circumstances, there must be an express
determination under OCGA § 9-11-54 (b) or there must be compliance with the
interlocutory appeal requirements of OCGA § 5-6-34 (b). Where neither of these code
sections [is] followed, the appeal is premature and must be dismissed.” Id. Here, the
plaintiff’s action remains pending as to US Recycle Group Consulting, LLC. Thus, the
trial court’s order did not dispose of all of the parties, nor did it direct the entry of
judgment pursuant to OCGA § 9-11-54 (b). Further, Meyer and US Recycle of
Georgia, LLC did not comply with the interlocutory appeal procedures of OCGA § 5-6-
34 (b). Accordingly, the plaintiff’s motion to dismiss is granted and this appeal is
hereby DISMISSED as premature.



                                         Court of Appeals of the State of Georgia
                                                 Clerk’s Office, Atlanta,____________________
                                                                           12/05/2016
                                                 I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                 Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.

                                                                                           , Clerk.